Bell, Chief Judge.
Once again we have a suit on a promissory note drawn under the Georgia Industrial Loan Act, a default judgment against defendant, and a motion by defendant to set the judgment aside, which was denied. The note attached to the complaint contained an acceleration clause in the event of default by the debtor which authorized the collection of earned as well as unearned interest. This language voids the note as it is violative of the Industrial Loan Act under our holdings in Lawrimore v. Sun Finance Co., 131 Ga. App. 96 (205 SE2d 110), aff'd., 232 Ga. 637, and Hardy v. G. A. C. Finance, 131 Ga. App. 282 (205 SE2d 526), aff'd., 232 Ga. 632. It makes no difference whether collection of the unearned interest was sought or not, the provisions in the loan agreement authorizing its collection alone voids the obligation. Lawrimore v. Sun Finance, supra. As there was a non-amendable defect on the face of the record, it was error to deny a motion to set aside the judgment. Hardy v. G.A.C. Finance, supra.

Judgment reversed.


Webb and Marshall, JJ., concur.